DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on March 21, 2022. 
Claims 1, 3, 5, 8, 10, 12, 15, and 17 have been amended. 
Claims 2, 9, and 16 are canceled.
Claims 21-23 have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Arguments
Applicant's arguments filed on March 21, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to TANAKA in combination with BITTLES, NATANZON, COHEN, and GUIM teaches the newly added limitations as shown in the rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22, the claim recites the limitations “the one or more specified storage-related entities” and “the specified subset of I/O operations” in lines 12-2. There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, the Examiner construes the limitations to mean “
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over BITTLES (Pub No.: US 2015/0006949 A1), hereafter BITTLES, in view of NATANZON (Patent No.: US 9,823,973 B1), hereafter NATANZON, COHEN (Pub No.: US 2013/0297894 A1), hereafter COHEN, GUIM BERNAT (Pub. No.: US 2019/0104029 A1), hereafter GUIM, and TANAKA (Pub. No.: US 2004/0139168 A1), hereafter TANAKA.
Regarding claim 1, BITTLES teaches:
A storage network comprising: a data storage system that is a physically discrete component and provides data services for a plurality of host systems including: a plurality of physical storage devices on which data is stored (BITTLES FIG. 1 & [0014] teach a computer system architecture including storage system 1 connected to a plurality of hosts and storage devices 4, 6, 8, 10);
the plurality of host systems, including the host system including a first physical part that includes one or more operating systems on which one or more applications are executed, the execution of the applications resulting in first I/O operations for data stored on the data storage system, the first I/O operations including I/O communications associated with the I/O operations (BITTLES FIG. 1 illustrates a plurality of host systems, where [0014] teaches the OS of hosts 7, 9, 11 communicate with HBAs, which act as a communication interface between the OS and the fabric, where 
an external network that is external to the data storage system and that interconnects the host system to one or more other components of the storage network (see BITTLES FIG. 1 Fabric 2).
BITTLES does not appear to explicitly teach one or more directors that process I/O operations for the data stored on the plurality of physical storage devices, each of the one or more directors including one or more processing cores having compute resources for processing I/O operations; and an internal switching fabric, physically contained within the data storage system, for communication between components internal to the data storage system, wherein a first interface of the data storage system is communicatively coupled between the internal switching fabric and the plurality of physical storage devices, wherein the first interface is configured to manage I/O communication exchanges between a host system directly connected to the internal switching fabric and the plurality of physical storage devices, and wherein the components of the data storage system which communicate over the internal switching fabric include the one or more directors that process I/O operations, a cache and the first interface; and a storage system interface external to the data storage system, physically coupled between the first physical part of the host system and the internal switching fabric of the data storage system, wherein the storage system interface is directly connected to the internal switching fabric and exchanges the I/O communications with the data storage system independently of the external network and the one or more directors and communicating directly with the data storage system over the internal switching fabric, wherein the storage system interface includes validation logic that validates each I/O communication received from the first physical part of the host system before allowing a corresponding I/O communication to be transmitted over the internal switching fabric, wherein the storage system interface is included within a second physical part of the host system physically coupled by one or more peripheral device interconnects to the first physical part of the host system and the internal switching fabric of the data storage system, and wherein responsive to receiving a first I/O communication on a first of the one or more peripheral device interconnects from a first application executing on the first physical part of the host system, the validation logic performs processing, in accordance with predefined rules controlling access to resources of the data storage system, to verify that the first I/O communication is authorized to be transmitted on the internal switching fabric.
However, NATANZON teaches one or more directors that process I/O operations for the data stored on the plurality of physical storage devices, each of the one or more directors including one or more processing cores having compute resources for processing I/O operations (NATANZON C6:L11-17 teach a plurality of directors 20 communicably coupled to host 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BITTLES and NATANZON before them, to include NATANZON’s directors in BITTLE’s storage system with a plurality of host systems. One would have been motivated to make such a combination in order to provide the ability to communicate with the hosts over any of a number of connection schemes as required for the specific application and geographical location relative to each of the directors as taught by NATANZON (C6:L26-36).
BITTLES in view of NATANZON does not appear to explicitly teach an internal switching fabric, physically contained within the data storage system, for communication between components internal to the data storage system, wherein a first interface of the data storage system is communicatively coupled between the internal switching fabric and the plurality of physical storage devices, wherein the first interface is configured to manage I/O communication exchanges between a host system directly connected to the internal switching fabric and the plurality of physical storage devices, and wherein the components of the data storage system which communicate over the internal switching fabric include the one or more directors that process I/O operations, a cache and the first interface; and a storage system interface external to the data storage system, physically coupled between the first physical part of the host system and the internal switching fabric of the data storage system, wherein the storage system interface is directly connected to the internal switching fabric and exchanges the I/O communications with the data storage system independently of the external network and the one or more directors and communicating directly with the data storage system over the internal switching fabric, wherein the storage system interface includes validation logic that validates each I/O communication received from the first physical part of the host system before allowing a corresponding I/O communication to be transmitted over the internal switching fabric, wherein the storage system interface is included within a second physical part of the host system physically coupled by one or more peripheral device interconnects to the first physical part of the host system and the internal switching fabric of the data storage system, and wherein responsive to receiving a first I/O communication on a first of the one or more peripheral device interconnects from a first application executing on the first physical part of the host system, the validation logic performs processing, in accordance with predefined rules controlling access to resources of the data storage system, to verify that the first I/O communication is authorized to be transmitted on the internal switching fabric.
However, COHEN teaches an internal switching fabric, physically contained within the data storage system, for communication between components internal to the data storage system (COHEN FIG. 1B & [1118] teach Switch/Fabric/Intermediate Controller 103 being connected to SSDs 101; [1111] also teaches SSDs are accessible by Switch/Fabric/Intermediate Controller 103; [1195] also teaches Switch/Fabric/Intermediate Controller 103 enable communication, including delivery of commands, between OS, driver, and or application software of the host and SSD 101).
BITTLES in view of NATANZON and COHEN also teaches wherein a first interface of the data storage system is communicatively coupled between the internal switching fabric and the plurality of physical storage devices, wherein the first interface is configured to manage I/O communication exchanges between a host system directly connected to the internal switching fabric and the plurality of physical storage devices (see COHEN FIG. 1B external I/F 110 connecting SSDs to switch 103, and host 102 is connected to switch 103), 
wherein the components of the data storage system which communicate over the internal switching fabric include the one or more directors that process I/O operations, […] and the first interface (see COHEN FIG. 1B external I/F 110, card memory 112C, analogous to NATANZON’s director 
a storage system interface external to the data storage system, physically coupled between the first physical part of the host system and the internal switching fabric of the data storage system (see COHEN FIG. 1B, where [1112] teaches Host Software 115, which includes OS 105, Driver 107, Application 109, and Multi-Device Management 114, is connected to Switch/Fabric/Intermediate Controller 103 via link 107D, where data is sent/received to/from one or more instances of SSD 101 and from/to any one or more of OS 105 via Driver 107, Driver 107, and Application 109; see also [1195] above),
wherein the storage system interface is directly connected to the internal switching fabric and exchanges the I/O communications with the data storage system independently of the external network and the one or more directors and communicating directly with the data storage system over the internal switching fabric (COHEN FIG. 1B & [1118] teach Switch/Fabric/Intermediate Controller 103 being connected directly to Driver 107 (i.e. storage system interface) of Host 102 and SSDs 101, where [1112] teaches I/O device communication for Host 102, where data is sent/received to/from SSDs 101),
wherein the storage system interface includes validation logic that validates each I/O communication received from the first physical part of the host system before allowing a corresponding I/O communication to be transmitted (see COHEN [1112] & [1195] above for communication, including delivery of commands, between OS, driver, and or application software of the host and SSD 101, where data is sent/received to/from one or more instances of SSD 101 and from/to any one or more of OS 105 via Driver 107, Driver 107, and Application 109; [1113] teaches OS 105 includes drivers for interfacing with the SSD operable with a standard interface and/or protocol such as SATA, ACHI, or NVM Express as well as enabling application-level programs to communicate commands directly to SSD 101; BITTLES [0023] also teaches attempting to verify readiness for failover of each host’s I/O operations, and in the event that there is no successful verification that host I/O operations can be successfully switched to the part of the configuration that will remain active, then the service operation is prevented from taking place until it is possible to verify that normal I/O operations will not be disrupted),
wherein responsive to receiving a first I/O communication on a first of the one or more peripheral device interconnects from a first application executing on the first physical part of the host system, the validation logic performs processing, in accordance with predefined rules controlling access to resources of the data storage system, to verify that the first I/O communication is authorized to be transmitted on the internal switching fabric (see COHEN [1112-1113] & [1195] above for communication, including delivery of commands, between OS, driver, and or application software of the host and SSD 101 (i.e. data is sent through switch 103), 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BITTLES, NATANZON, and COHEN before them, to modify BITTLES and NATANZON’s storage system connected to the SAN fabric to include Switch/Fabric/Intermediate Controller including PCIe switches to access a plurality of SSDs as taught by COHEN. Using the known technique of accessing a plurality of SSDs using Switch/Fabric/Intermediate Controller in BITTLES and NATANZON would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that BITTLES and NATANZON was ready for improvement to incorporate the Switch/Fabric/Intermediate Controller to access a plurality of SSDs as taught by COHEN.
BITTLES in view of NATANZON and COHEN does not appear to explicitly teach wherein the components of the data storage system which communicate over the internal switching fabric include […] a cache; wherein the storage system interface is included within a second physical part of the host system physically coupled by one or more peripheral device interconnects to the first physical part of the host system and the internal switching fabric of the data storage system. 
However, GUIM teaches wherein the storage system interface is included within a second physical part of the host system physically coupled by one or more peripheral device interconnects to the first physical part of the host system and the internal switching fabric of the data storage system (GUIM FIG. 1 illustrates client computing nodes including HFI/NIC 103, where [0037] teaches HFI/NIC 103 may be add-in-boards or daughter cards coupled to the I/O subsystem 214 over PCIe).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BITTLES, NATANZON, COHEN, and GUIM before them, to modify BITTLES, NATANZON, and COHEN’s driver communicatively linked to the fabric and the host to be connected via PCIe as taught by GUIM. Using the known technique of interfacing the host via PCIe in BITTLES, NATANZON, and COHEN would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that BITTLES, NATANZON, and COHEN was ready for improvement to incorporate the PCIe interface to connect to the host as taught by GUIM.
BITTLES in view of NATANZON, COHEN, and GUIM does not appear to explicitly teach wherein the components of the data storage system which communicate over the internal switching fabric include […] a cache.
However, TANAKA teaches the limitation (TANAKA FIG. 1 & [0041] teach disk cache 132 is used for temporarily storing data and speeding up data read/write and is connected to network 130, which is constituted of switches, and disk adapters each have an interface to network 130).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BITTLES, NATANZON, COHEN, GUIM, and TANAKA before them, to include TANAKA’s disk cache coupled to the switch in BITTLES, NATANZON, COHEN, and GUIM’s storage system with a plurality of host systems. One would have been motivated to make such a combination in order to further speed up data read/write for the storage system as taught by TANAKA ([0041]).
Regarding claim 8, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 15, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. BITTLES also teaches one or more non-transitory computer-readable media, the computer-readable media having software stored thereon comprising: executable code (see BITTLES [0059]).
Regarding claim 3, BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA teaches the elements of claim 1 as outlined above. BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA also teaches:
wherein the storage system interface is on a network interface card connected to the first part of the host system by a PCle interconnect (GUIM FIG. 1 illustrates client computing nodes including HFI/NIC 103, where [0037] teaches HFI/NIC 103 may be add-in-boards or daughter cards coupled to the I/O subsystem 214 over PCIe).
The same motivation that was utilized for combining BITTLES, NATANZON, COHEN, and GUIM as set forth in claim 1 is equally applicable to claim 3.
Regarding claim 5, BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA teaches the elements of claim 1 as outlined above. BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA also teaches:
wherein the storage network further comprises: the plurality of host systems, including the host system, each of the plurality of host systems including a first physical part that includes one or more operating systems on which one or more applications are executed resulting in I/O operations (see BITTLES [0014] & FIG. 1 as taught above in reference to claim 1),
the plurality of host systems collectively including a plurality of peripheral device interconnects over which to communicate with the data storage system
and a plurality of storage system interfaces, including the storage system interface, each of the plurality of storage system interfaces physically coupled between a first part of one of the plurality of host systems and the internal switching fabric of the data storage system by one or more of plurality of peripheral device interconnects (see COHEN [1112-1113], [1118], and [1195] as taught above in reference to claim 1, where GUIM FIG. 1 illustrates client computing nodes including HFI/NIC 103, where [0037] teaches HFI/NIC 103 may be add-in-boards or daughter cards coupled to the I/O subsystem 214 over PCIe),
and including validation logic that validates each I/O communication received from the first part of the respective one host system before allowing a corresponding I/O communication to be transmitted on the internal switching fabric (see BITTLES [0014] & FIG. 1 as taught above in reference to claim 1),
wherein the first parts of the plurality of host systems exchange I/O communications with the data storage system only over the plurality of peripheral device interconnects through the plurality of storage system interfaces (see BITTLES [0014] as taught above in reference to claim 1, where the HBA is a plug-in card on the host computer system and is communicatively linked to the fabric and the OS of the host and acts as a communication interface between the OS and the fabric). 
The same motivation that was utilized for combining BITTLES, NATANZON, COHEN, and GUIM as set forth in claim 1 is equally applicable to claim 5.
Regarding claim 10, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 12, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA as applied to claims 1, 8, and 15 above, and further in view of RICHTER (Pub. No.: US 2019/0303310 A1), hereafter RICHTER.
Regarding claim 4, BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA teaches the elements of claim 1 as outlined above. BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA does not appear to explicitly teach:
wherein the storage system interface module includes a first NVMe controller that accepts from the host system only I/O communications configured in accordance with NVMe. 
However, RICHTER teaches the limitation (RICHTER claim 2 teaches the host interface is NVMe and includes an NVMe controller).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BITTLES, NATANZON, COHEN, GUIM, TANAKA, and RICHTER before them, to modify BITTLES, NATANZON, COHEN, GUIM, and TANAKA’s driver communicatively linked to the fabric and the host to accept NVMe commands as taught by RICHTER. Using the known technique of including an NVMe controller to facilitate transfer of data via NVMe protocol in BITTLES, NATANZON, COHEN, GUIM, and TANAKA would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that BITTLES, NATANZON, COHEN, GUIM, and TANAKA was ready for improvement to incorporate the NVMe controller that facilitates transfer of data via NVMe protocol as taught by RICHTER.
Regarding claim 11, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA as applied to claims 1, 8, and 15 above, and further in view of SALLAM (Pub. No.: US 2012/0255000 A1), hereafter SALLAM.
Regarding claim 6, BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA teaches the elements of claim 1 as outlined above. BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA does not appear to explicitly teach:
wherein the storage system interface further includes: code validation logic for validating code running on the storage system interface that processes I/O operations; and one or more security credentials accessible to the code validation logic to validate the code. 
However, SALLAM teaches the limitation (SALLAM FIG. 5 & [0119] teach a firmware-based solution for protecting an electronic device from malware, where I/O device 502 may be configured to determine whether the requests indicate a presence of malware, where [0135] teaches security rules 518 includes rules for firmware security agent 516 to evaluate a command based upon parameters used with the I/O commands, where security rule 518 may configure firmware security agent 516 to scan data to be written only if data is to be written to certain ranges of addresses, or only allow certain calling entities to write or read from certain portions of the disk drive, trapping the attempted write or read and not allow the attempt until the identity of the calling entity may be securely determined (i.e. security credentials); [0135] also teaches firmware security agent 516 determines whether the calling application or device driver is valid).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having 
Regarding claim 7, BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA teaches the elements of claim 1 as outlined above. BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA does not appear to explicitly teach:
wherein the storage system interface further includes encryption logic to encrypt the I/O communications before being sent to the internal switching fabric. 
However, BITTLES in view of NATANZON, COHEN, GUIM, TANAKA, and SALLAM teaches the limitation (SALLAM FIG. 5 & [0119] teach a firmware-based solution for protecting an electronic device from malware, where I/O device 502 may be configured to determine whether the requests indicate a presence of malware, where [0115] teaches firmware security agents may be configured to control the data to be sent or received by performing additional operations on the data such as encryption or embedding watermarks; [0139] also teaches firmware security agent 516 may scan the data payload of packets to be sent or received, where the contents of the data payload may be encrypted). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BITTLES, NATANZON, COHEN, GUIM, TANAKA, and SALLAM before them, to include SALLAM’s firmware-based solution for protecting from malware in BITTLES, NATANZON, COHEN, GUIM, and TANAKA’s storage system connected to the SAN fabric. One would have been motivated to make such a combination in order to improve the security of interdriver communication to protect from malware as taught by SALLAM ([0001-0005]).
Regarding claim 13, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA as applied to claim 1 above, and further in view of SEARS (Pub. No.: US 2019/0370012  A1), hereafter SEARS.
Regarding claim 21, BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA teaches the elements of claim 1 as outlined above. BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA does not appear to explicitly teach:
wherein the predefined rules include one or more rules that allow as authorized only a specified subset of I/O operations for one or more specified storage-related entities.
However, SEARS teaches the limitation (SEARS [0097] teaches utilization of an access control list, which is a list of permissions attached to an object, and the ACL specifies which users or system processes are granted access to objects, as well as what operations are allowed on given objects).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BITTLES, NATANZON, COHEN, GUIM, TANAKA, and SEARS before them, to modify BITTLES, NATANZON, COHEN, GUIM, and TANAKA’s storage system with a plurality of host systems writing to disks to utilize an access control list for object data as taught by SEARS. Using the known technique of utilizing an ACL to specify which users are granted access to objects in BITTLES, NATANZON, COHEN, GUIM, and TANAKA would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that BITTLES, NATANZON, COHEN, GUIM, and TANAKA was ready for 
Regarding claim 22, BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA teaches the elements of claim 1 as outlined above. BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA does not appear to explicitly teach:
wherein the one or more specified storage-related entities for which the specified subset of I/O operations are authorized include at least one of: a user, an application, a storage device.
However, SEARS teaches the limitation (SEARS [0097] teaches utilization of an access control list, which is a list of permissions attached to an object, and the ACL specifies which users or system processes are granted access to objects, as well as what operations are allowed on given objects).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BITTLES, NATANZON, COHEN, GUIM, TANAKA, and SEARS before them, to modify BITTLES, NATANZON, COHEN, GUIM, and TANAKA’s storage system with a plurality of host systems writing to disks to utilize an access control list for object data as taught by SEARS. Using the known technique of utilizing an ACL to specify which users are granted access to objects in BITTLES, NATANZON, COHEN, GUIM, and TANAKA would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA as applied to claim 1 above, and further in view of RYU (Pub. No.: US 2015/0199142 A1), hereafter RYU.
Regarding claim 23, BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA teaches the elements of claim 1 as outlined above. BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA also teaches:
wherein the storage system interface includes I/O processing logic for controlling read operation processing for a read operation (COHEN [0045] teaches executing commands of a host protocol directing the SSD to read the NVM; [0069-0071] also teach the host issuing read commands).
BITTLES in view of NATANZON, COHEN, GUIM, and TANAKA does not appear to explicitly teach wherein the read operation processing includes: determining, using metadata regarding requested read data, whether the requested read data is cached in the cache of the data storage system; and responsive to determining the requested read data is cached in the cache of the data storage system, the storage system interface directly reading the requested read data from the cache of the data storage system along an I/O path including the internal switching fabric and bypassing the one or more directors of the data storage system.
However, BITTLES in view of NATANZON, COHEN, GUIM, TANAKA, and RYU teaches wherein the read operation processing includes: determining, using metadata regarding requested read data, whether the requested read data is cached in the cache of the data storage system; and responsive to determining the requested read data is cached in the cache of the data storage system, the storage system interface directly reading the requested read data from the cache of the data storage system along an I/O path including the internal switching fabric and bypassing the one or more directors of the data storage system (RYU [0047] teaches data may be stored in the flash cache, and when the data is referred to afterwards, the data may be read out from the flash cache without requiring access to the hard disk; [0048] teaches controller 130 may seek a data block cached in the buffer cache and the flash cache by using the metadata; [0086] also teaches if it is determined that the targeted data block is cached, a position where the targeted data block is cached by using the metadata may be identified).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BITTLES, NATANZON, COHEN, GUIM, TANAKA, and RYU before them, to include RYU’s identifying cached blocks using metadata in BITTLES, NATANZON, COHEN, GUIM, and TANAKA’s storage system .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WARREN (Pub. No.: US 2004/0081187 A1) – “METHODS AND APPARATUS FOR SWITCHING FIBRE CHANNEL ARBITRATED LOOP SYSTEMS” relates to the host bus adapter (HBA) interfacing between a server and a Fibre Channel network.
TENEREILLO (Pub. No.: US 2004/0172528 A1) – “SYSTEM AND METHOD FOR MAINTAINING ACCESS TO CONTENT IN AN ENCRYPTED NETWORK ENVIRONMENT” relates to a content director and cache being connected to an internal switch.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138